Citation Nr: 1501790	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type I.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2005 to October 2009.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for diabetes mellitus, type I, and assigned a 20 percent evaluation effective from October 30, 2009.

The Veteran was scheduled for a hearing before the Board by videoconference from the RO in April 2014; however, the record reflects that he cancelled his hearing request and has not requested another hearing since that time.  Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (2014).

In November 2012, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO granted that claim in a May 2013 rating decision.  The Board is mindful of the Court's holding that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the RO granted entitlement to TDIU, and the Veteran has not expressed disagreement with any aspect of that decision.  Thus, the Board finds that the issue of entitlement to TDIU is not in appellate status, and no further action is necessary at this time.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files reveals additional documents relevant to the present appeal, including the May 2013 rating decision discussed above, and a November 2014 written appellate brief in VBMS.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran was most recently provided a VA examination in relation to this claim in May 2013.  Thereafter, the Veteran and his representative essentially alleged that his disability had increased in severity since that time.  See, e.g., November 2014 written brief.  Based on the foregoing, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus, type I.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the Saginaw VA Medical Center and Clare Community-Based Outpatient Clinic.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his diabetes mellitus, type I.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's diabetes mellitus and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus. The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus.  It should be noted that the Veteran is separately service-connected for diabetic sensorimotor polyneuropathy with episodic neuropraxia of the right upper extremity associated with the diabetes mellitus.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




